Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “AI agents” trained to provide behavioral modification…, “sensing system” configured to monitor coaching conversations…, and “decision system” to receive the evaluated risk factors in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Paragraph 50: Individual application modules and/or sub-modules may include any suitable computer-executable code or set of instructions (e.g., as would be executed by a suitably programmed processor, microprocessor, or CPU),
Paragraph 130: the term processing element or processor, as used herein, may be a central processing unit (CPU), or conceptualized as a CPU (such as a virtual machine). In this example implementation, the CPU or a device in which the CPU is incorporated may be coupled, connected, and/or in communication with one or more peripheral devices, such as display.
AI Agent: fig. 1, paragraphs 38, 40-44.
Sensing system: fig. 1, 6-7, paragraphs 13, 44.
Decision system: fig. 1, 4-5, 7, paragraphs 13, 43-44
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 20190027052 A1) in view of Kannan (US 20190132451 A1)

	In regards to claim 1, Moore teaches, A computer-implemented system, comprising: 
Artificial Intelligence (AI) agents trained to provide behavioral modification coaching sessions that include interactive coaching conversations with a human user; (See paragraphs 39-40, A digital coach which applies machine learning and artificial intelligence and communicates by audio, voice, visual, video, or verbal message to nudge, prompt, coach a user, or respond to a user request for any step of the habit-making process, e.g. to find a potential new habit, to experiment with or practice a new habit, to sustain a habit, to schedule a habit experiment or practice, or re-establish a lapsed habit, or apply any other behavior change technique that may improve habit-making such as journaling, tracking, mindset, and social support…A digital coach which applies machine learning to respond to a user physiological parameter, or a user request for help in dealing with life challenges and events, such as overwhelm, stress, conflict, temptation, tiredness, emotional hijack, or creative problem-solving. The digital coach response uses coaching and behavior change techniques, including encouragement, suggestions of potential habits to test, and accountability reminders.)
a sensing system configured to monitor coaching conversations conducted by Al agents and evaluate risk factors related to maintaining a quality of the coaching sessions within a pre-selected range of quality; and (See paragraph 42, device can include sensors for physically measuring a physiological parameter of the user, e.g., EEG, heart rate, heart rate variability, blood sugar or blood pressure, that may vary with one or more physical or emotional states, or brain performance or health; in this instance, the device includes an output component for conveying to the user recommended Habit-Making Units. The output component can be audible, visual, graphic, or text cues. As noted in paragraphs 39-40, digital coach includes communication in audio, voice, visual, video, text. Also see paragraphs 43, 66, 80, tracking of habit. Also see paragraphs 28, 46, 59, 75-76, 105, fig. 5, conversation with AI coach. The way limitation, “related to maintaining a quality of the coaching sessions within a pre-selected range of quality” is claimed is a non-functional descriptive material that describes risk factor)
a decision system to receive the evaluated risk factors and schedule a human agent coach to handle a conversation session in response to detecting a quality of a coaching session falling below the pre-selected range of quality. (See paragraph 53, Dashboard areas can include a Library area (archiving habits under consideration by priority and timing of interest, such as—habits for future investigation, rejected or discontinued habits, or habits on hold, as well as habits well established with low risk of lapse), a Learning area, an Experiment area, a Practice area, and a Sustain or Lapse Prevention area for habits that are becoming automatic and no longer need significant digital support and yet are at risk for lapse and would benefit from check-ins. Also see paragraph 13, at least one human coach to assist the one or more users in forming and/or sustaining the one or more selected habits…paragraph 64, The user can schedule less frequent reminder, perhaps a weekly, monthly, quarterly, or yearly check-in with a prompt and reminder accompanied by provocative cue such as a visual, icon, animation, video, voice, or text. The user can assess lapse risk and schedule the next check-in as needed.)
Moore does not specifically teach, schedule a human agent coach to handle a conversation session in response to detecting a quality of a …session falling below the pre-selected range of quality
Kannan further teaches, schedule a human agent coach to handle a conversation session in response to detecting a quality of a …session falling below the pre-selected range of quality (See at least abstract, One or more intents corresponding to an input provided by a customer during a conversation with a Virtual Agent (VA) are predicted. A confidence score corresponding to each intent is computed. The confidence score is indicative of an ability of the VA to provide an effective response to the input. The confidence score corresponding to each intent is compared with a predefined threshold score. If the confidence score is less than the predefined threshold score, the conversation is deflected from the VA to a human agent to respond to the input of the customer.)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the system of Moore to further comprise system taught by Kannan because being able to be connected to human agent further improves user experience where virtual or AI agent has limited capability to satisfy user’s needs.



In regards to claim 2, Moore-Kannan teaches the system of claim 1, wherein the decision system draws in a human agent by scheduling a transfer of a conversation session from an Al agent to a human agent coach. (See Moore paragraph 13, at least one human coach to assist the one or more users in forming and/or sustaining the one or more selected habits. Also see Kannan, abstract, paragraph 64-66, If the confidence score corresponding to each intent is less than the predefined threshold score, the processor 202 is configured to deflect the conversation from the VA to a human agent to respond to the input of the customer.)
In regards to claim 3, Moore-Kannan teaches the system of claim 1, wherein the decision system draws in a human agent by drawing in a human agent to collaborate with an Al agent to handle the conversation session. (See Moore paragraph 75, User may seek help from a device, serving as a digital coach, via voice recognition software or text for habit-making suggestions. A device may employ artificial intelligence including domains such as machine-learning, language processing, and affective computing to interpret a user request such as, “I need help, I am overwhelmed.” Then the device's digital coach may suggest Habit-Making Units that are highly rated by other users for dealing with overwhelm, or customized for user's circumstances, such as age or other demographics. Also see Kannan paragraph 9, If the confidence score corresponding to each intent is less than the predefined threshold score, the apparatus deflects the conversation from the VA to a human agent to respond to the input of the customer. The conversation is deflected back from the human agent to the VA for a subsequent input if a respective confidence score of at least one intent predicted for the subsequent input is greater than or equal to the predefined threshold score. Switch between human to virtual agent and virtual to human agent is made under different circumstances, thus collaboration is achieved)
In regards to claim 4, Moore-Kannan teaches the system of claim 1, wherein the sensing system comprises a trained machine learning model to determine one or more risk scores based on extracted features of a conversation. (See Kannan paragraph 38, the memory 204 is configured to store NLP logic and machine learning algorithms for facilitating prediction of customer intents…paragraph 63, 82, the processor 202 is configured to compare the confidence score corresponding to each intent with a predefined threshold score. In an illustrative example, the predefined threshold score is ‘0.8’ (i.e. 80%). It is noted that the predefined threshold score may be selected to be any value based on machine learning and/or empirical research… the VA may continuously learn from the answer provided by the human agent—thus enhancing the confidence-level for a similar question in a future conversation…paragraph 61, the intent prediction classifier is trained to output a numerical value…The classifier may be provided with transcripts of a large number of previous conversations along with identified intents for the customer inputs in those conversations so as to train the classifier in computing the confidence score corresponding to each predicted intent.) 
In regards to claim 5, Moore-Kannan teaches the system of claim 4, wherein the overall risk score is determined by extracting features from the conversation session and using a trained machine learning model to generate an overall risk score. (See Kannan paragraph 38, the memory 204 is configured to store NLP logic and machine learning algorithms for facilitating prediction of customer intents…paragraph 63, 82, the processor 202 is configured to compare the confidence score corresponding to each intent with a predefined threshold score. In an illustrative example, the predefined threshold score is ‘0.8’ (i.e. 80%). It is noted that the predefined threshold score may be selected to be any value based on machine learning and/or empirical research… the VA may continuously learn from the answer provided by the human agent—thus enhancing the confidence-level for a similar question in a future conversation…paragraph 61, The classifier may be provided with transcripts of a large number of previous conversations along with identified intents for the customer inputs in those conversations so as to train the classifier in computing the confidence score corresponding to each predicted intent.)
In regards to claim 6, Moore-Kannan teaches the system of claim 5, wherein extracting features comprises extracting one or more of meanings, sentiments, goal statuses, goal progress, emotion features, and personalities. (Claim only requires “one” or more of the recited elements. See Kannan paragraphs 61, 98, The classifier may be provided with transcripts of a large number of previous conversations along with identified intents for the customer inputs in those conversations so as to train the classifier in computing the confidence score corresponding to each predicted intent. Also see Moore paragraph 71)
In regards to claim 7, Moore-Kannan teaches the system of claim 1, wherein the decision system further includes a mode of operation to the conversation to a different Al agent. (See Kannan paragraph 33, The automated conversational agents are hereinafter referred to as Virtual Agents (VA)…paragraph 46, Further, the database 250 may also store a registry of virtual agents and human agents. Kannan discloses more than one virtual agents that are distinct. One can be introduced to human agent from virtual agent and then introduced to another virtual agent as taught in at least paragraph 8 (The conversation is deflected back from the human agent to the VA for a subsequent input if a respective confidence score of at least one intent predicted for the subsequent input is greater than or equal to the predefined threshold score. Also see Moore paragraph 14, the selected habits can be displayed on a screen; and the method further includes the step of matching multiple coaches to multiple users. The matching can be based on pre-determined criteria including demographic information about both the users and the coaches. User can be assigned to different coach when demographic information changes)
In regards to claim 8, Moore-Kannan teaches the system of claim 1, wherein the decision system draws in a human agent to maintain at least one of a user coaching experience, a short term coaching goal objective, and a long term coaching goal objection.(See Moore paragraph 36, An ecosystem of Habit-Making Units to which Habit-Making Unit creators such as authors, professional speakers, trainers or coaches, organizational managers or leaders, religious or spiritual leaders, healthcare providers, teachers, parents, or users can contribute by building and uploading their customized Habit-Making Units or groups of Units, and make available to interested users or groups of users for free or for sale.)
In regards to claim 9, Moore teaches, A computer-implemented method comprising: 
receiving a request of a user for behavioral coaching for a long term goal; (See paragraph 64, The user may decide to assign a habit to the Sustain step, when regular scheduling and cues are not needed, and yet the habit has some risk of lapse. The user can schedule less frequent reminder, perhaps a weekly, monthly, quarterly, or yearly check-in with a prompt and reminder accompanied by provocative cue such as a visual, icon, animation, video, voice, or text. The user can assess lapse risk and schedule the next check-in as needed.)
servicing interactive coaching conversations for the user with a combination of Artificial Intelligence (AI) agents trained to provide coaching services and human agents trained to provide coaching services; (See fig. 5, paragraphs 39-40, A digital coach which applies machine learning and artificial intelligence and communicates by audio, voice, visual, video, or verbal message to nudge, prompt, coach a user, or respond to a user request for any step of the habit-making process, e.g. to find a potential new habit, to experiment with or practice a new habit, to sustain a habit, to schedule a habit experiment or practice, or re-establish a lapsed habit, or apply any other behavior change technique that may improve habit-making such as journaling, tracking, mindset, and social support…A digital coach which applies machine learning to respond to a user physiological parameter, or a user request for help in dealing with life challenges and events, such as overwhelm, stress, conflict, temptation, tiredness, emotional hijack, or creative problem-solving. The digital coach response uses coaching and behavior change techniques, including encouragement, suggestions of potential habits to test, and accountability reminders. Also see paragraph 13, at least one human coach to assist the one or more users in forming and/or sustaining the one or more selected habits.)
assigning an interactive coaching conversation of a user to a first Al agent; (See paragraphs 39, 75-76, User may seek help from a device, serving as a digital coach, via voice recognition software or text for habit-making suggestions. A device may employ artificial intelligence including domains such as machine-learning, language processing, and affective computing to interpret a user request such as, “I need help, I am overwhelmed.” Then the device's digital coach may suggest Habit-Making Units that are highly rated by other users for dealing with overwhelm, or customized for user's circumstances, such as age or other demographics.)
monitoring coaching conversations conducted by the first Al agent (See paragraph 43, tracking the practicing of the selected habit and also see figs. 4-5 and associated paragraphs) 
Moore discusses potential risk involved (risk of lapse) from meeting coaching goal in at least paragraphs 53, 62, 64, and 82 however does not specifically teach, calculating an overall risk score indicative of a likelihood the … conversation session conducted by the first Al agent will fail to advance at least one … goal; in response to determining that the … conversation conducted by the first Al agent has an overall risk score indication that it will fail, initiating a mode of operation in which a different agent handles the … conversation session.
Kannan further teaches, calculating an overall risk score indicative of a likelihood the … conversation session conducted by the first Al agent will fail to advance at least one … goal; in response to determining that the … conversation conducted by the first Al agent has an overall risk score indication that it will fail, initiating a mode of operation in which a different agent handles the … conversation session. (See at least abstract, One or more intents corresponding to an input provided by a customer during a conversation with a Virtual Agent (VA) are predicted. A confidence score corresponding to each intent is computed. The confidence score is indicative of an ability of the VA to provide an effective response to the input. The confidence score corresponding to each intent is compared with a predefined threshold score. If the confidence score is less than the predefined threshold score, the conversation is deflected from the VA to a human agent to respond to the input of the customer. Also see paragraphs 61-67 calculating confidence score where it determines that AI agent will be able to provide effective solution/response)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Moore to further comprise method taught by Kannan because being able to be connected to human agent further improves user experience where virtual or AI agent has limited capability to satisfy user’s needs.

In regards to claim 10, Moore-Kannan teaches the method of claim 9, wherein the mode of operation comprises transferring the conversation session from the first Al to the human agent. (See Moore paragraph 13, at least one human coach to assist the one or more users in forming and/or sustaining the one or more selected habits. Also see Kannan, abstract, paragraph 64-66, If the confidence score corresponding to each intent is less than the predefined threshold score, the processor 202 is configured to deflect the conversation from the VA to a human agent to respond to the input of the customer.)
In regards to claim 11, Moore-Kannan teaches the method of claim 9, wherein the mode of operation comprises a collaborate mode of operation between a human agent and the first Al agent. (See Moore paragraph 75, User may seek help from a device, serving as a digital coach, via voice recognition software or text for habit-making suggestions. A device may employ artificial intelligence including domains such as machine-learning, language processing, and affective computing to interpret a user request such as, “I need help, I am overwhelmed.” Then the device's digital coach may suggest Habit-Making Units that are highly rated by other users for dealing with overwhelm, or customized for user's circumstances, such as age or other demographics. Also see Kannan paragraph 9, If the confidence score corresponding to each intent is less than the predefined threshold score, the apparatus deflects the conversation from the VA to a human agent to respond to the input of the customer. The conversation is deflected back from the human agent to the VA for a subsequent input if a respective confidence score of at least one intent predicted for the subsequent input is greater than or equal to the predefined threshold score. Switch between human to virtual agent and virtual to human agent is made under different circumstances, thus collaboration is achieved)
In regards to claim 12, Moore-Kannan teaches the method of claim 9, wherein the mode of operation comprises transferring the conversation session from the first Al agent to a second Al agent. (See Kannan paragraph 33, The automated conversational agents are hereinafter referred to as Virtual Agents (VA)…paragraph 46, Further, the database 250 may also store a registry of virtual agents and human agents. Kannan discloses more than one virtual agents that are distinct. One can be introduced to human agent from virtual agent and then introduced to another virtual agent as taught in at least paragraph 8 (The conversation is deflected back from the human agent to the VA for a subsequent input if a respective confidence score of at least one intent predicted for the subsequent input is greater than or equal to the predefined threshold score. Also see Moore paragraph 14, the selected habits can be displayed on a screen; and the method further includes the step of matching multiple coaches to multiple users. The matching can be based on pre-determined criteria including demographic information about both the users and the coaches. User can be assigned to different coach when demographic information changes)
In regards to claim 13, Moore-Kannan teaches the method of claim 9, wherein the mode of operation is initiating to maintain at least one of a user coaching experience, a short term coaching goal objective, and a long term coaching goal objection within a quality tier. (See Moore paragraph 36, An ecosystem of Habit-Making Units to which Habit-Making Unit creators such as authors, professional speakers, trainers or coaches, organizational managers or leaders, religious or spiritual leaders, healthcare providers, teachers, parents, or users can contribute by building and uploading their customized Habit-Making Units or groups of Units, and make available to interested users or groups of users for free or for sale.)
In regards to claim 14, Moore-Kannan teaches the method of claim 9, wherein the overall risk score is determined by extracting features from the conversation session and using a trained machine learning model to generate an overall risk score. (See Kannan paragraph 38, the memory 204 is configured to store NLP logic and machine learning algorithms for facilitating prediction of customer intents…paragraph 63, 82, the processor 202 is configured to compare the confidence score corresponding to each intent with a predefined threshold score. In an illustrative example, the predefined threshold score is ‘0.8’ (i.e. 80%). It is noted that the predefined threshold score may be selected to be any value based on machine learning and/or empirical research… the VA may continuously learn from the answer provided by the human agent—thus enhancing the confidence-level for a similar question in a future conversation…paragraph 61, The classifier may be provided with transcripts of a large number of previous conversations along with identified intents for the customer inputs in those conversations so as to train the classifier in computing the confidence score corresponding to each predicted intent.)
In regards to claim 15, Moore-Kannan teaches the method of claim 14, wherein extracting features comprises extracting one or more of meanings, sentiments, goal statuses, goal progress, emotion features, and personalities. (Claim only requires “one” or more of the recited elements. See Kannan paragraphs 61, 98, The classifier may be provided with transcripts of a large number of previous conversations along with identified intents for the customer inputs in those conversations so as to train the classifier in computing the confidence score corresponding to each predicted intent. Also see Moore paragraph 71)


In regards to claim 16, Moore teaches, A computer-implemented method comprising: 
receiving a request of a user for behavioral coaching for a long term goal divisible into a sequence of short-term goals; (See paragraph 64, The user may decide to assign a habit to the Sustain step, when regular scheduling and cues are not needed, and yet the habit has some risk of lapse. The user can schedule less frequent reminder, perhaps a weekly, monthly, quarterly, or yearly check-in with a prompt and reminder accompanied by provocative cue such as a visual, icon, animation, video, voice, or text. The user can assess lapse risk and schedule the next check-in as needed.)
providing a series of interactive coaching sessions for the user selected to implement the short term goals and the long term goal, each interactive coaching session including an interactive conversation with the user, including: servicing the series of interactive coaching sessions with a combination of Artificial Intelligence (AI) agents and human agents; (See fig. 5, paragraphs 39-40, A digital coach which applies machine learning and artificial intelligence and communicates by audio, voice, visual, video, or verbal message to nudge, prompt, coach a user, or respond to a user request for any step of the habit-making process, e.g. to find a potential new habit, to experiment with or practice a new habit, to sustain a habit, to schedule a habit experiment or practice, or re-establish a lapsed habit, or apply any other behavior change technique that may improve habit-making such as journaling, tracking, mindset, and social support…A digital coach which applies machine learning to respond to a user physiological parameter, or a user request for help in dealing with life challenges and events, such as overwhelm, stress, conflict, temptation, tiredness, emotional hijack, or creative problem-solving. The digital coach response uses coaching and behavior change techniques, including encouragement, suggestions of potential habits to test, and accountability reminders. Also see paragraph 13, at least one human coach to assist the one or more users in forming and/or sustaining the one or more selected habits.)
monitoring user progress towards short term goals and the long term goal; (See fig. 2, paragraph 27, FIG. 2 is a diagrammatic representation of a Habit-Making Unit. In the illustrated Unit, a family habit, the making of eye contact, consists of the four steps shown (learn, experiment, practice, sustain), each of which is represented by a different shade. Also shown is a review by a user, giving this habit five stars (excellent) out of five. Also see fig. 4 and associated paragraphs)
monitoring user satisfaction; (See fig. 2, paragraph 27, Also shown is a review by a user, giving this habit five stars (excellent) out of five. Also see paragraph 42, The device can include sensors for physically measuring a physiological parameter of the user, e.g., EEG, heart rate, heart rate variability, blood sugar or blood pressure, that may vary with one or more physical or emotional states, or brain performance or health; in this instance, the device includes an output component for conveying to the user recommended Habit-Making Units. The output component can be audible, visual, graphic, or text cues.)
performing, for at least one interactive coaching session, an initial matching of the user with an Al agent; (See paragraphs 39, 75-76, User may seek help from a device, serving as a digital coach, via voice recognition software or text for habit-making suggestions. A device may employ artificial intelligence including domains such as machine-learning, language processing, and affective computing to interpret a user request such as, “I need help, I am overwhelmed.” Then the device's digital coach may suggest Habit-Making Units that are highly rated by other users for dealing with overwhelm, or customized for user's circumstances, such as age or other demographics.)
monitoring coaching conversations services by an Al agent for the at least one interactive coaching session; (See paragraph 43, tracking the practicing of the selected habit and also see figs. 4-5 and associated paragraphs)
Moore discusses potential risk involved (risk of lapse) from meeting coaching goal (i.e. long term or short term goal as described above) in at least paragraphs 53, 62, 64, and 82 however does not specifically teach, determining an overall risk score indicative of a likelihood the … conversation session conducted by the Al agent will fail to advance at least one of user satisfaction and a … goal; and in response to determining that the … conversation conducted by the Al agent has an overall risk score exceeding a threshold level, initiating a mode of operation in which a human agent handles the coaching conversation session.
Kannan further teaches, determining an overall risk score indicative of a likelihood the … conversation session conducted by the Al agent will fail to advance at least one of user satisfaction and a … goal; and in response to determining that the … conversation conducted by the Al agent has an overall risk score exceeding a threshold level, initiating a mode of operation in which a human agent handles the coaching conversation session. (See at least abstract, One or more intents corresponding to an input provided by a customer during a conversation with a Virtual Agent (VA) are predicted. A confidence score corresponding to each intent is computed. The confidence score is indicative of an ability of the VA to provide an effective response to the input. The confidence score corresponding to each intent is compared with a predefined threshold score. If the confidence score is less than the predefined threshold score, the conversation is deflected from the VA to a human agent to respond to the input of the customer. Also see paragraphs 61-67 calculating confidence score where it determines that AI agent will be able to provide effective solution/response. Although this claim requires score threshold exceeding the level in order to initiate conversation with a human agent (claim 1 requires “below”), threshold being below or above a level is not the importance here, and is mere a simple substitution that can be reversed by person of ordinary skilled in the art. Kannan clearly discloses transitioning from virtual agent to human agent in response to meeting the threshold requirement)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Moore to further comprise method taught by Kannan because being able to be connected to human agent further improves user experience where virtual or AI agent has limited capability to satisfy user’s needs.

In regards to claim 17, Moore-Kannan teaches the method of claim 16, wherein the overall risk score includes a contribution from a conversation risk score and a goal risk score. (See Moore paragraph 66, User community ratings and comments may also be accessed in a Habit-Making Unit. A user journal may be included to record user's reflections on insights and learning, motivational benefits and confidence challenges of a particular habit. Tracking of habit experiment and practice assessment scores can be presented in graphical form and compared with assessments of other users, who in turn can share their scores. Also see Kannan paragraphs 61-67, criteria for computing overall confidence score (e.g. degree of correlation between the customer input and a stored prediction from among a plurality of stored predictions))
In regards to claim 20, Moore-Kannan teaches the method of claim 17, wherein a conversation history is analyzed to determine the conversation risk score. (See Moore paragraph 66, A user journal may be included to record user's reflections on insights and learning, motivational benefits and confidence challenges of a particular habit. Tracking of habit experiment and practice assessment scores can be presented in graphical form and compared with assessments of other users, who in turn can share their scores. Also see Kannan paragraph 93, The classifier may be provided with transcripts of a large number of previous conversations along with identified intents (i.e. intents tagged by human agents for instance) for the customer inputs in those conversations so as to train the classifier in computing the confidence score corresponding to each predicted intent…paragraph 98, contextual information related to the conversation between the customer and the VA is passed to the human agent subsequent to deflection of the conversation from the VA to the human agent. The contextual information may include a summary of the conversation so far, predicted intents for previous customer inputs, etc. The contextual information enables the human agent to respond appropriately to the customer's input.)


Claim Objections
Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674. The examiner can normally be reached Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN S LEE/           Primary Examiner, Art Unit 2177